COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Samuel Gallegos v. The State of Texas

Appellate case number:    01-16-00885-CR; 01-16-00886-CR

Trial court case number: 1452140; 1452142

Trial court:              184th District Court of Harris County

        The clerk’s records in these causes were marked “Confidential Clerk’s Record,” although
there is no trial court order requiring the sealing of the record. Nevertheless, the clerk’s records
were filed in this court by the trial court clerk as “sealed” records. Appellant has filed a motion
to “order the trial court to make available all sealed records for inspection” by appellant’s
counsel.
        There is no apparent reason why appellant’s counsel should be denied access to the
clerk’s record. If the State contends that appellant’s counsel should not have access to the record,
or if the State contends that some other procedure should be followed, it is ordered to file a
response in opposition to appellant’s motion no later than March 3, 2017. If no response in
opposition is filed by March 3, the clerk of this court is ordered to make the clerk’s records in
these appeals available to all counsel of record effective March 6, 2017, and the deadlines for the
filing of appellant’s brief shall run from that date. TEX. R. APP. P. 2; cf. TEX. R. APP.
P. 38.6(a)(1).

        All counsel are admonished to follow Appellate Rule 9.10 with regard to privacy
protection for documents they may file.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: February 24, 2017